DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/6/2021 includes argument “Furthermore, Applicant respectfully asserts that U.S. Patent Pub. No. 2019/0188258 (hereinafter "Bax"), as cited by Examiner in the Advisory Action dated 12/18/20, also does not disclose the visual cue of amended claim 1. At best, Bax discloses that "[t]he representation may be underlined, bold, all capital letters, in parentheses, in a specific color (e.g., different from a color of the message[)], in a specific letter-size (e.g., different from a letter-size of the message), highlighted, etc." (Bax, paragraph [0050]). Bax also discloses that "the representation...may comprise...one or more symbols (e.g., asterisks, ampersands, at signs, etc.)...." (Bax, paragraph [0053]). However, neither Shevchenko nor Bax disclose the use of an icon as recited in amended claim 1.” Examiner respectfully disagrees. Examiner notes no specific description and illustration is provided in the disclosure regarding the claimed “icon”. Hence Examiner interprets the limitation, under broadest reasonable interpretation, to mean any graphical element on the interface associated with the content substitution, including those symbols provided above by Bax. Bax also teaches in [0069] At 410B, a database of representations may be analyzed to determine a representation (e.g., and/or a plurality of representations) of the item (e.g., and/or a plurality of items). In some examples, the representation may comprise a word, an expression, an abbreviation, a graphic
Further reference is also provided to address limitation regarding repeated use of emoji. It is noted, however, that in Applicant’s disclosure, the limitation “emojis” is mentioned only once in [0022]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevchenko et al. (US 10,594,757) in view of Bax (US 2019/0188258) and Walia et al. (US 2016/0321243).
Claim 1
Shevchenko teaches a method for communicating information to a user via a graphical user interface of a computer (FIGS. 14-20 illustrate a non-limiting example of an interaction with a user who is generating a textual message targeted to a receiver `John Doe`, where the AIA  is assisting the user based on the receiver's communication profile.), the method comprising: 
displaying a visual cue corresponding to a suggestion for text substitution within a text representation of a media file (Figs. 16-27; Col. 65, lines 15-45, such as by optimizing trigger words (e.g., removing or replacing negative trigger words, adding more positive trigger words, and the like, such as described herein), prompting the user to add positive feedback that the receiver would appreciate (depending on the use case), replacing non-inclusive language that may make the receiver feel excluded, flagging aggressive language (e.g., suggesting the user to wait for a later time to send the communication), applying the style preferred by the receiver, formal vs. informal, brief vs. detailed, and the like. Clarity and effectiveness may include preparing the communication in a way the receiver can understand (e.g., building clarity), such as by improving the communication for readability/clarity (e.g., adjusting readability (sentence and word complexity) and vocabulary to the receiver's language proficiency level (including native/non-native status), adjusting for formatting based on receiver's preferences, predicting reaction of the receiver (e.g., in the case of direct communication) or audience (in case of a broadcast communication), warning the user when a negative or undesired reaction is likely (e.g., highlighting content language that can cause negative emotions for a specific receiver or group, highlighting content that may not engage the receiver (e.g., too long, irrelevant, and the like), warning when it's not a good time to contact the receiver (e.g., they are unavailable, busy, sick, stressed, such as based on the recent communication history, calendar integration, explicit receiver settings, observed receiver state, and the like), modifying communication to increase the likelihood of a positive reaction (e.g., through recommendations, suggesting changes, or a complete rewrite)), and the like; Col. 77, line 63-Col. 78, line 20, At a third computer user interface screen view 1600, the user is well along in the drafting of the message, perhaps even at the end of a first draft. The AIA  may automatically evaluate the text, such as continuously as the user types, at periodic points during drafting, when the user pauses, and the like. The user may also have the option of requesting the AIA  to evaluate the text at any point in time. In this instance, the AIA  provides feedback to the user that indicates "this message may not appeal to John", and offers some indications as to why, including a note that "your message lacks a thesis." The AIA  additionally prompts the user to improve the message by asking "what is the goal of this message?", with options, including "make a decision" and "give an update". This feedback is meant to be illustrative, and not limiting in any way, but used as one example of how the AIA  AIA  to provide further refined suggestions, such as specific suggestions as to how the message could be improved with a goal in mind. Although this illustrative example shows visual indications and suggestions, feedback to the user could be audible, or be provided as a combination of visual and audible.), 
wherein the suggestion for text substitution is generated in response to identification of any one or combination of a repeated word, a repeated phrase, and a filler (Col. 48, lines 40-56, The AIA  may suggest changes related to communication structure, language, style, and the like, that relate to a specific receiver, group of receivers, or broad audience. The AIA  may suggest recomposing or rewriting a communication based on a goal, context, communication style of a user, prior communication that achieved similar goals and effects, and the like, such as stored in a user communication profile. The AIA  may provide assistance during a real-time dialog, such as on a display of a computing device while a conversation is ongoing (e.g., displaying feedback to the user during a texting exchange, providing audio prompting (e.g., via a speaker in the user's ear), providing haptic feedback during a conversation on a smart phone or augmented reality glasses, and the like). In embodiments, the AIA  may be able to provide iterative real-time feedback that is visible to the user as a sender but not to the receiver, taking the reaction to the previous communication as additional input. Col. 48, lines 63-68, The MA receives and processes the communication input with respect to a user communication profile, receiver communication profile, goals, context, world knowledge, and modality, and generates an output in the form of a modified communication or feedback to the user that is directed at optimizing the effectiveness, clarity, and correctness of the communication. Col. 52, lines 23-34, repeated words, missing word errors, all-caps words, abbreviated words, letter inversions, only one of doubled letters, repeated letters, missing hyphen, wrong singular/plural, wrong tense, wrong verb form, wrong article, wrong preposition, repeated non-letter/non-numeric characters (e.g., ???, or !!!), and the like. Col. 56, lines 50-58, The AIA  may utilize communication profiles to improve grammar and fluency, such as applying a different grammatical error correction model depending on the user's native language (e.g., applying a model trained on text with errors typical for Chinese learners of English to improve the accuracy of correction), adjusting spelling and grammar correction according to a receiver's sensitivity or opinion on certain writing issues.), and 
wherein the suggestion for text substitution is based on an aggregation of one or more of characteristics of the text representation of the media file (Col. 3, line 7-18; retrieving from a communication profile database a communication profile for the user using the electronic identifier associated with the user, wherein the communication profile comprises a user communication attribute; processing the encoded partial electronic communication with a processor to generate a compositional change for the communication content of the partial electronic communication using at least one of the communication context or the user communication attribute; and generating a changed electronic communication from the partial electronic communication and the compositional change.)
and wherein the suggestion for text substitution maintains a tone of the text representation of the media file (Col. 48, lines 43-56, The AIA  may suggest recomposing or rewriting a communication based on a goal, context, communication style of a user, prior communication that achieved similar goals and effects, and the like, such as stored in a user communication profile.), and 
wherein the visual cue alerts the user to an impact on the text representation if the suggestion for text substitution is implemented (Col. 80, lines 37-65, In embodiments, the AIA  may provide multiple modes and levels of feedback, such as through making predictions relative to receiver reaction, message impact, and success, given the content (e.g., message draft), targets (e.g., goals/desired impact, audience/receiver, style/format restrictions, and the like), and context (user's communication profiles, relationship, current states/emotions, prior communication history, the environment, world knowledge, and the like) of the message.  In embodiments, the AIA  may provide for a default set of messaging goals with regard to providing feedback, such as that a message should be accurate (e.g., error-free), not ambiguous (e.g., clear), not harmful or offensive, doesn't cause or escalate conflict, minimizes the risk of misunderstanding, and the like.  Explicit goals, such as to inform, persuade, entertain, and the like, may be selected by the user. (116)    In embodiments, the AIA  may be able to identify parts of a message that can be improved, generate alternatives, rank them, and suggest those that maximize achieving the desired outcome.  For instance, the message may be determined to be too informal, and the AIA  may identify plausible corrections with varying levels of formality, rank them all based on how formal they are, and present the rankings to the user for selection.  In embodiments, the AIA  may provide personal communication analytics and coaching, such as including quantification and tracking of information consumption, communication patterns, and health-productivity-relationship effects, and provide advice a as a global means of providing feedback to the user. Column 58, lines 35-55), and 
Col. 56, lines 50-58, The AIA  may utilize communication profiles to improve grammar and fluency, such as applying a different grammatical error correction model depending on the user's native language (e.g., applying a model trained on text with errors typical for Chinese learners of English to improve the accuracy of correction), adjusting spelling and grammar correction according to a receiver's sensitivity or opinion on certain writing issues.),
wherein the identified any one or combination of the improper use of grammar and the repeated use of grammar comprises any one or combination of an improper use of images and a repeated use of images within the media file, and wherein images within the media file comprise emojis  (Col. 52, lines 23-34, Communication profiles may include an individual's idiosyncratic features, such as spelling errors, syntactically classified punctuation (e.g., end-of-sentence period, comma separating main and dependent clauses, comma in list, and the like), grammatical errors, (e.g., sentence fragments, run-on sentences, subject-verb mismatch, repeated words, missing word errors, all-caps words, abbreviated words, letter inversions, only one of doubled letters, repeated letters, missing hyphen, wrong singular/plural, wrong tense, wrong verb form, wrong article, wrong preposition, repeated non-letter/non-numeric characters (e.g., ???, or !!!), and the like. Col. 52, lines 44-49, Communication profiles may include information about what a user may write, such as … emoji; Col. 27, lines 44-53, a first user communication attribute retrieved from a communication profile for the first user or a second user communication attribute retrieved from a communication profile for the second user to generate the compositional change; generating a changed electronic communication from the audio-visual electronic communication and the compositional change; and providing the changed electronic communication)  , and 
wherein the suggestion for grammar substitution is based on an aggregation of the one or more of characteristics of the text representation of the media file (Col. 3, line 7-18; retrieving from a communication profile database a communication profile for the user using the electronic identifier associated with the user, wherein the communication profile comprises a user communication attribute; processing the encoded partial electronic communication with a processor to generate a compositional change for the communication content of the partial electronic communication using at least one of the communication context or the user communication attribute; and generating a changed electronic communication from the partial electronic communication and the compositional change). 
Although Shevchenko discloses (Col. 55, lines 42-45), “In embodiments, the AIA  may provide a facility for conversational agent modality, where the AIA  may vary the type of interaction system utilized.  For instance, a "highlight and suggest" interaction may be utilized”, Shevchenko may not specifically detail wherein the visual cue comprises a changed font color, underlined text, and an icon.
Bax teaches wherein the visual cue comprises a changed font color, underlined text, and an icon ([0050] At 425A, the representation of the item may be presented via the client device. For example, a graphical user interface (e.g., of the client device) may be controlled to display the representation of the item. In some examples, the representation may be inserted into the message to generate a modified message. Accordingly, the representation may be presented concurrently with the message (e.g., and/or in the modified message). In some examples, the representation may be presented concurrently with the item. For example, the representation may presented in a specific format (e.g., distinguishable from a format of the message). For example, the representation may have a specific font (e.g., different from a font of the message). The representation may be underlined, bold, all capital letters, in parentheses, in a specific color (e.g., different from a color of the message, in a specific letter-size (e.g., different from a letter-size of the message), highlighted, etc. Further regarding the “icon”, Examiner notes no specific description and illustration is provided in the disclosure. Hence Examiner interprets the limitation, under broadest reasonable interpretation, to mean any graphical element on the interface associated with the content substitution: Bax teaches in [0069] At 410B, a database of representations may be analyzed to determine a representation (e.g., and/or a plurality of representations) of the item (e.g., and/or a plurality of items). In some examples, the representation may comprise a word, an expression, an abbreviation, a graphic and/or an emoji. Bax also teaches in Fig. 6A with a “modify” icon, which generates suggestion for content substitution, based on the original message.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate visual cues as taught by Bax with the communication assistance system of Shevchenko, because doing so would have provided reduction in screen space and/or an improved usability of a display (e.g., of a client device) ([0087] of Bax).
Still Shevchenko in view of Bax may not clearly detail identification of an improper use of images and a repeated use of images within the media file, and wherein images within the media file comprise emojis.
Walia teaches an improper use of images and a repeated use of images within the media file, and wherein images within the media file comprise emojis ([0072] At 104, the computer tokens the likes of which include emoticons and emotion expression. [0099], The implementation of this pre-processing component may be constructed by applying predefined computing search patterns such as regular expressions which apply search and replace rules to edit out repeated characters and tokens. Examiner notes in [0072], Walia establishes the tokes include emoticons/emojis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate pre-processing as taught by Walia with the communication assistance system of Shevchenko in view of Bax, because doing so would have provided a way to fix unwanted sentence informalities ([0099] of Walia).
Claim 2
Shevchenko in view of Bax and Walia teaches the method of claim 1, wherein the characteristics of the text representation of the media file comprise any one or combination of a context of the overall media file, a context of problematic language identified within the media file, a length of the media file, media file composer style, a general tone of the media file, and an overall goal of the media file (Col. 48, line 58- Col. 49, line 25 of Shevchenko, FIG. 2 illustrates an AIA  communication system model, where a user generates a communication as an input to the MA, such as a written electronic text (e.g., email, text message, document, and the like), voice communication (e.g., voice input to a telecommunications system), and the like. The MA receives and processes the communication input with respect to a user communication profile, receiver communication profile, goals, context, world knowledge, and modality, and generates goal, intended impact, audience, desired style, and the like), `lookalike` communications (e.g., similar communications between similar parties in the past that are predictive to the current communication, and the like), context (e.g., domain, topic, type of communication, prior communication history, user emotional state, and the like), user's communication profile (e.g., user's preferred style, user's vocabulary, user's proficiency, and the like), receiver's communication profile, relationship between users, communication constraints (e.g., time, length, medium, and the like), world knowledge, domain knowledge, shared documents between users, reaction to previous communication (e.g., textual response, verbal response, video recorded body language (e.g., posture), and the like), geography with respect to language (e.g., different spellings, different idioms, and the like) and usage combined with geography to determine a language variation (e.g., U.S. vs. Australia or dialect (e.g., different regions within a country)), geography with respect to context (e.g., service representative providing feedback to a customer with respect to geography in order to incorporate `relatedness` into a communication), information from wearable devices (e.g., biosensors, cameras, microphones, and the like), and the like.).  
Claim 3
Shevchenko in view of Bax and Walia teaches the method of claim 1, wherein the characteristics of the text representation of the media file are determined via technologies comprising any one or combination of natural language processing, text analytics, linguistic analysis, and stylometry (Col. 51, lines 5-15 of Shevchenko, Communication profile collections and usage may 
Claim 4
Shevchenko in view of Bax and Walia teaches the method of claim 1, further comprising: 
determining an inflection of the suggestion for text substitution; wherein the inflection maintains a tone of the text representation of the media file  (Col. 52, lines 22-36 of Shevchenko, Communication profiles may include…grammatical errors…wrong singular/plural, wrong tense, wrong verb form, wrong article, wrong preposition, repeated non-letter/non-numeric characters (e.g., ???, or !!!), and the like. Examiner interprets the inflection as any form of modification so as to convey a change of form that words undergo to mark distinctions such as tense, number, person, etc. (examples: Flower to Flowers, Open to Opens, Teach to Taught, Paul to Paul’s, Smart to Smartest, etc.)); and 
based on determining that the media file comprises any one or combination of an audio file and a video file (Col. 27, lines 35-43 of Shevchenko, extracting a video communication information from the video communication content; processing the audio-visual electronic communication with a processor to generate an audio-visual compositional change for the communication content of the audio-visual electronic communication using at least one of the audio communication content, the video communication content, audio communication information, video communication information), displaying a visual cue corresponding to a recommended inflection for a CA820170053US01Page 26 of 32suggested  Shevchenko, a first user communication attribute retrieved from a communication profile for the first user or a second user communication attribute retrieved from a communication profile for the second user to generate the compositional change; generating a changed electronic communication from the audio-visual electronic communication and the compositional change; and providing the changed electronic communication), 
wherein the recommended inflection for the suggested text substitution maintains a tone of the text representation of the media file, and wherein the recommended inflection is based on an aggregation of the one or more of characteristics of the text representation of the media file (Col. 45, line 57- Col. 46, line 7 of Shevchenko; The compositional change may be an auto-generated textual completion; the auto-generated textual completion may be a phrasal completion, and the processor may generate the compositional change by optimizing generated language as determined by the processor from the second user communication attribute.  The processor may generate the compositional change by replicating a communication style of the first user as determined by the processor from the first user communication attribute.  The partial electronic communication may include a communication goal, and the processor may generate the compositional change by optimizing for impact and effectiveness of generated language with respect to the communication goal.  The processor may generate the compositional change further using a communication template selected from a plurality of communication templates comprising at least one of prepared text or placeholder locations for defining structural elements for user completion.).  

Claim 5
Shevchenko in view of Bax and Walia teaches the method of claim 1, further comprising: generating the suggestion for text substitution in response to identification of any one or Col. 55, lines 19-41 of Shevchenko, In embodiments, the AIA  may provide communication analytics and coaching. For instance, the AIA  may provide coaching based on observed communication, where the system generates personalized advice on what the user could do to improve communication and be more effective or productive (e.g., develop active listening or non-violent communication skills, expand vocabulary, brush up on grammar, be more concise, improve pronunciation, speak slower, use questions instead of directives, limit social media use, and the like), avoid common mistakes the user typically makes (e.g., in order to gradually reduce repetitive errors or behavior), and the like. The AIA  may capture not only outgoing communication or conversations but also consumed information, such as using a camera or microphone feed from a wearable device, such as on smart glasses, analyze the receiver's reactions to various content and conversations using data from sensors, such as wearable and biosensors (e.g., temporal data, and the like), and use this to build or augment the receiver's communication profile and for communication coaching. Coaching may be provided in real-time, as feedback, provided off-line, and the like. In embodiments, this information may also be used as training data for communication models. Col. 76, line28-41 of Shevchenko, The AR/VR communication facility may analyze the user's pronunciation and issue a warning in case of incorrectly pronounced words that may lead to a misunderstanding, and suggest the correct pronunciation (e.g., with generated voice or text notation); identify a grammatical error in the user's speech and issue a warning when it may lead to miscommunication or bad perception, and display a corrected version of the phrase so that the user could repeat and correct themselves; detect inappropriate vocabulary or style choices in the user's speech and issue a warning when the other party may not perceive them well (e.g., based 
Claim 7
Shevchenko in view of Bax and Walia teaches the method of claim 1, further comprising: integrating display of the visual cue corresponding to the suggestion for text substitution within an electronic presentation environment utilized by the user on the computer (See at least Figs. 14-20 of Shevchenko).  
Claim 8
Shevchenko in view of Bax and Walia teaches the method of claim 1, further comprising:  CA820170053US01Page 27 of 32generating the suggestion for text substitution in response to identification of use of a redundant phrase (Col. 68, lines 13-19 of Shevchenko, Transformations of incoming communications may include removing wordy or redundant language that does not carry meaning so that reading takes less time and effort; such transformations can take the form of classification machine or deep learning algorithms to strike out words or phrases or sequence to sequence algorithms which automatically convert one text to another (e.g., neural machine translation or paraphrase).).
Claims 9-13, 15
These claims recite substantially the same limitations as those provided in claims 1-6, and 7 respectively, and therefore they are rejected for the same reasons.


Claims 16-19
These claims recite substantially the same limitations as those provided in claims 1-4, and therefore they are rejected for the same reasons.
Claim 20

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H MAUNG/Primary Examiner, Art Unit 2654